Citation Nr: 0629709	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-43 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for depressive disorder 
claimed as a nervous condition. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
depressive disorder claimed as a nervous condition. 

In August 2003, the veteran filed a timely notice of 
disagreement (NOD) to the July 2003 rating decision and 
identified additional evidence for VA to obtain.  The RO 
apparently treated this as a new claim; the RO denied service 
connection for depressive disorder in a July 2004 rating 
decision, finding that new and material evidence had not been 
submitted.  However, the RO issued a statement of the case in 
December 2004 addressing the veteran's original claim for 
service connection for depressive disorder claimed as a 
nervous condition.  The veteran perfected his appeal in 
December 2004.          

The veteran requested a Board hearing in December 2004, but 
withdrew this request in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

In August 2005 letter, the veteran's representative stated 
that the veteran was treated within one year of discharge by 
Dr. S. for depression, and that Dr. S. had been located as 
living in the veteran's hometown.  The veteran's 
representative indicated that a statement concerning the 
veteran's depression would be forthcoming, and requested that 
the appeal be remanded for this additional development.  The 
Board notes that in his November 2002 claim, the veteran 
indicated that he was seen by Dr. S. from June 1965 to 1973.  
In a June 2003 statement, the veteran indicated that Dr. S. 
was retired.  He did not provide contact information or an 
authorization for the release of records for Dr. S.  In order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, the Board finds 
that additional evidentiary development is necessary.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Accordingly, this case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should request that the 
veteran complete and return appropriate 
release forms for Dr. S. so that VA can 
obtain any identified evidence.  The RO 
should also request that the veteran and 
his representative submit any such 
medical evidence in their possession.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in 
the veteran's claims file.

3.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
